Citation Nr: 0101073	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-21 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant was ordered to active duty for training from 
November 1962 to June 1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision, in which the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied a claim for service connection 
for diabetes mellitus as not well grounded.

The Board notes that, in his Application for Compensation or 
Pension received in August 1998, the appellant also filed a 
claim for service connection for a kidney transplant as 
secondary to his diabetes mellitus.  This claim is referred 
to the RO for appropriate action.


REMAND

The appellant contends that his diabetes mellitus was first 
manifested, and treated, within one year from his discharge 
from active service.  In support of his claim, he has 
submitted a statement from J.L.O., his treating medic at the 
Georgia Army National Guard (ARNG), which opines that he 
showed signs of diabetes following completion of his basic 
training in May 1963.  He has also submitted a statement from 
W.F.A., M.D., which confirms his treatment for diabetes 
mellitus since approximately 1966.  His available service 
records reveal that he was separated from the ARNG in March 
1969 by reason of an unidentified "physical disability."  
To date, his service medical records from the ARNG have not 
been associated with the claims folder.

Active service includes active duty, any period of active 
duty for training during which the individual concerned was 
disabled from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 1991).  Duty, other than full-time duty, 
performed by a member of the National Guard of any State, is 
considered to be inactive duty training. 38 C.F.R. § 
3.6(d)(4) (2000).  Service connection generally may not be 
granted for disease incurred or manifested during a period of 
inactive duty training.  See McManaway v. West, 13 Vet.App. 
60, 67 (1999), citing Brooks v. Brown, 5 Vet.App. 484, 485 
(1993).  Cf. Paulson v. Brown, 7 Vet.App. 466, 469-70 (1995) 
(if claim relates to period of active duty for training, 
disability must have manifested itself during that period; 
otherwise, period does not qualify as active military service 
and claimant does not achieve veteran status for purposes of 
that claim).

The Board notes that Congress recently enacted legislation 
which clarified and reaffirmed VA's duty to assist a claimant 
in the development of claims.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (to be 
codified at 38 U.S.C.A. § 5103A).  Among these duties, VA 
must make continuous efforts in obtaining government records 
until it is clear that the records don't exist or that 
further efforts would be futile.  In this case, the RO has 
apparently been unable to obtain the appellant's medical 
records from his period of service in the Georgia ARNG.  In 
order to ensure due process, the Board is of the opinion that 
the RO should directly contact the Office of the Adjutant 
General of Georgia and make a specific request for medical 
records, to include entrance and separation examinations, 
which may be in existence under the appellant's name and/or 
service number for the time period from June 1963 to March 
1969.

The Board is further of the opinion that additional 
development is necessary for this claim.  First, the RO 
should obtain the appellant's clinical records from the VA 
outpatient clinic in Savannah, Georgia, as identified by him 
in a VA Form 21-4138 filing received in August 1999.  Second, 
the medical evidence of record reflects his history of 
insulin dependent diabetes mellitus since the age of 18.  The 
RO should request the appellant to provide the names, 
addresses and approximate treatment dates of all his 
providers of treatment for diabetes mellitus since age 18.  
Third, the RO should contact J.L.O. and request from him a 
curriculum vitae which addresses the extent of his formal 
education, training and work experience in the field of 
medicine.

Thereafter, the RO should thoroughly review the claims folder 
to ensure that all notice and due process requirements under 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, have been satisfied.  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  Id.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain the appellant's pertinent 
VA clinical records of treatment for diabetes 
mellitus from the Savannah, Georgia OPC, and 
associate those records with the claims folder.

2.  The RO should request the appellant to provide 
the names, addresses and approximate treatment 
dates of all his providers of treatment for 
diabetes mellitus since age 18.

3.  The appellant is hereby advised that he has 
the right to submit additional evidence and 
argument on the matter in question while this case 
is in remand status, to include any service 
department record(s) and service medical record(s) 
that he may have in his possession as well as any 
evidence in his possession which links his 
diabetes mellitus to service.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

4.  The RO should contact J.L.O. and ask him to 
submit a curriculum vitae which addresses the 
extent of his formal education, training and work 
experience in the field of medicine.

5.  The RO should directly contact the Office of 
the Adjutant General of Georgia with a specific 
request for medical records, to include entrance 
and separation examinations, which may be in 
existence under the appellant's name and/or 
service number dated from June 1963 to March 1969.  
Any document(s) received from these requests must 
be incorporated into the claims folder.

6.  The RO must review the claims file and ensure 
that all notification and development action 
required by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance on the 
processing of this case in light of the changes in 
the law, the RO should refer to VBA Fast Letter 
00-87 (November 17, 2000), as well as any 
pertinent formal or informal guidance that is 
subsequently provided by VA, including, among 
other things, final regulations and General 
Counsel precedent opinions.  Any binding and 
pertinent court decisions that are subsequently 
issued also should be considered.  If the benefit 
sought on appeal remains denied, the appellant and 
his representative, if any, should be provided 
with a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and applicable 
law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period 
of time should be allowed for response.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


